                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


 UNITED STATES OF AMERICA,                      )
                                                )
        Plaintiff,                              )
                                                )
 v.                                             )   NO. 3:18-cr-00146
                                                )
 ANDREW LONG RYAN,                              )
                                                )
        Defendant.                              )


                                           ORDER

       For the reasons set forth in the accompanying Memorandum Opinion, the Government’s

request for an order authorizing the involuntary administration of medication to restore Andrew

Long Ryan to competency is DENIED.

       IT IS SO ORDERED.



                                           ____________________________________
                                           WAVERLY D. CRENSHAW, JR.
                                           CHIEF UNITED STATES DISTRICT JUDGE
